Exhibit 10.13

LOGO [g115818snap0002.gif]

August 12, 2010

Mr. Andre Zardini

2704 Boddington Lane

Naperville, Illinois 60564

 

  Re: Employment with Rewards Network

Dear Mr. Zardini:

We are pleased to offer you employment with Rewards Network Inc. (“Rewards
Network”) as Senior Vice President, Chief Information Officer. In this position,
you will report to me. Should you accept this offer, your start date will be
August 30 and your gross annual salary initially will be $200,000.00 generally
payable in biweekly installments of $7,692.30 (less any withholdings and
deductions required by law or authorized by you). Salary is reviewed on an
annual basis.

In 2010 and beyond, you will be entitled to participate in the senior management
cash bonus program, the specific terms of which are approved annually by the
Compensation Committee of the Board of Directors. For the 2010 bonus program,
you will be eligible for a bonus that is equal to up to 40% of your annual base
salary pro rated for the amount of actual time employed by Rewards Network
during 2010. In 2011 and beyond, you also will be eligible to participate in the
2006 Long Term Incentive Plan with a grant target equivalent of 65% of your
salary, pro-rated for the amount of actual time employed by Rewards Network
during 2010 as approved by the Compensation Committee.

Furthermore, you will be eligible to participate in such Rewards Network’s
employee benefit plans and policies including plans and policies relating to
health, life, severance, 401(k) Plan, disability, etc. benefits that Rewards
Network may make available generally to its employees in comparable positions,
subject to the terms and conditions of any such plans and policies as they may
exist from time to time. Paid Time Off (PTO) is accrued depending upon your
position and length of service with the Company. You will begin accruing a
prorated portion of your annual PTO allowance of 24 days upon starting with
Rewards Network. Rewards Network reserves the right to modify, amend, suspend,
or terminate any or all such management bonus program, incentive compensation
and employee benefit plans and polices at any time.

Please note that the purpose of this letter is merely to describe the terms of
our offer. This letter does not constitute a contract of employment and does not
create any right to continued employment for any period of time. If you accept
this offer, your employment with Rewards Network at all times will be “at will”.
This means that your employment may end at any time with or without cause at the
sole discretion of either Rewards Network or you.



--------------------------------------------------------------------------------

Mr. Andre Zardini

August 12, 2010

Page 2

If your employment with Rewards Network is terminated by Rewards Network for any
reason other than Cause (as defined below), disability or death, or you
voluntarily terminate your employment by Rewards Network with Good Reason upon
30 days prior written notice to Rewards Network (or such shorter period as may
be permitted by the Board of Directors), your entitlement to compensation and
benefits shall cease immediately, except that you will be entitled to:

 

  (i) continuation of your then-current base salary for a period of 12 months
after the date on which you separate from service with Rewards Network (your
“separation date”);

 

  (ii) continued coverage of you and your spouse and dependents under Rewards
Network’s group health plan for 12 months after your separation date, at no cost
to you but otherwise on the same basis as such plan is offered to active
employees of Rewards Network, and following the expiration of such period the
right to elect continued coverage under such plan for up to 18 additional months
pursuant to COBRA; and

 

  (iii) the continued right to exercise any outstanding vested options held by
you to purchase shares of Common Stock for a period of 90 days after the
effective date of your separation date, but in no event later than the date on
which any such options would have expired if you had remained employed during
such 90-day period.

You will not be entitled to the foregoing in the event your employment
terminates for any other reason. As used in this Agreement, a voluntary
termination of your employment with “Good Reason” shall mean a termination by
you of your employment with Rewards Network pursuant to a written notice
delivered to Rewards Network within 30 days after the occurrence of either of
the following events without your written consent; provided, that an action or
failure which is remedied by Rewards Network within 90 days after receipt of
such notice given by you shall not constitute Good Reason: (i) a diminution in
your duties resulting from a Change in Control, or (ii) a material diminution in
your duties and responsibilities that is inconsistent with your position as
Senior Vice President, Chief Information Officer, which shall not include an
adverse change in your reporting responsibilities.

The severance payments provided hereunder shall be made in lieu of any other
severance payments under any severance agreement, plan, program or arrangement
of Rewards Network that may be applicable to you. This Agreement is intended to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be interpreted and construed
consistently with such intent. The payments to you pursuant to this Agreement
are also intended to be exempt from Section 409A of the Code to the maximum
extent possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4). In the event the terms of this Agreement would
subject you to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Rewards Network and you shall cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible. To
the



--------------------------------------------------------------------------------

Mr. Andre Zardini

August 12, 2010

Page 3

extent any amounts under this Agreement are payable by reference to your
“termination of employment,” such term shall be deemed to refer to your
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if you are a “specified
employee,” as defined in Section 409A of the Code, as of the date of your
separation from service, then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon your
separation from service and (iii) under the terms of this Agreement would be
payable prior to the six-month anniversary of your separation from service, such
payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of your death. Any
in-kind benefit provided during a calendar year shall not affect the in-kind
benefit to be provided during any other calendar year. The right to any in-kind
benefit pursuant to this Agreement shall not be subject to liquidation or
exchange for any other benefit.

Notwithstanding anything to the contrary, no amount shall be payable to you (or
your executor or other legal representative in the case of your death or
disability) under this Agreement unless and until eight days after you (or your
executor or other legal representative in the case of your death or disability)
execute and deliver to Rewards Network a general waiver and release of claims
against Rewards Network and its affiliates (other than any claims related to the
enforcement of your rights under this Agreement) in a form prescribed by Rewards
Network; provided such release (A) is executed and delivered to Rewards Network
within 22 days of your separation from service, or such longer period of time,
not later than 45 days of your separation from service, as permitted by the
Board of Directors in its sole discretion and (B) is not revoked by you (or your
executor or other legal representative in the case of your death or disability)
within the revocation period, if any, made available by Rewards Network with
respect to such release.

For all purposes under this Offer Letter, a “Change in Control” shall be deemed
to have occurred if a “Change in Control” occurs for purposes of the
Corporation’s 2006 Long-Term Incentive Plan, as the same may be amended from
time to time.

For purposes of this Agreement, the term “Cause” shall mean any one or more of
the following:

 

  (i) any willful refusal by you to follow lawful directives of the President
and Chief Executive Officer or the Board of Directors which are consistent with
the scope and nature of your duties and responsibilities; provided that an
isolated, insubstantial or inadvertent action or failure which is remedied by
you within 10 days after written notice from the President and Chief Executive
Officer or the Board of Directors shall not constitute Cause hereunder;

 

  (ii) your conviction of, or plea of guilty or nolo contendere to, a felony or
of any crime involving moral turpitude, fraud or embezzlement;

 

  (iii) any gross negligence or willful misconduct by you resulting in a
material loss to Rewards Network or any of its subsidiaries, or material damage
to the reputation of Rewards Network or any of its subsidiaries;



--------------------------------------------------------------------------------

 

Mr. Andre Zardini

August 12, 2010

Page 4

 

  (iv) any material breach by you of any one or more of the covenants contained
in your Proprietary Interest Protection and Non-Solicitation Agreement; or

 

  (v) any violation of any statutory or common law duty of loyalty to Rewards
Network or any of its subsidiaries.

As a condition of employment with Rewards Network, you will be required to sign
a Proprietary Interest Protection and Non-Solicitation Agreement. We also are
extending this offer to you on the condition that you not use or disclose to
Rewards Network any confidential information of anyone that you previously
worked for, and with the understanding that your Rewards Network employment will
not violate or be restricted by any non-competition or other agreement with
anyone else. If this is not the case, please inform us immediately.

We congratulate you on your offer and sincerely hope that you will accept.

To indicate your acceptance should you decide to do so, please sign this letter
and the attached Proprietary Interest Protection and Non-Solicitation Agreement
where indicated and return them to me. In the meantime, please do not hesitate
to call me should you have any questions.

 

Very truly yours, /s/ Ronald L. Blake

Ronald L. Blake

President and Chief Executive Officer

Enclosure

cc: Personnel File

 

AGREED TO AND ACCEPTED: /s/ Andre Zardini Andre Zardini

Dated: August 15, 2010